UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 18, 2010 EMERGING VISION, INC. (Exact name of Registrant as specified in its charter) New York 001-14128 11-3096941 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 520 8th Avenue New York, New York 10018 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(646) 737-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ‪□ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 18, 2010, Emerging Vision, Inc. issued a press release recapping certain results for the three months and nine months ended September 30, 2010.A copy of the press release is furnished as Exhibit 99.1 hereto. Item 9.01Financial Statements and Exhibits. (d) Exhibits: 99.1Press Release, dated November 18, 2010, issued by Emerging Vision, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMERGING VISION, INC. By:/s/Brian P. Alessi Brian P. Alessi Chief Financial Officer Date: November 18, 2010
